COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 TYRONE DWIGHT NEAL,                             §
                                                                 No. 08-07-00232-CR
                   Appellant,                    §
                                                                    Appeal from the
 v.                                              §
                                                                  204th District Court
 THE STATE OF TEXAS,                             §
                                                                of Dallas County, Texas
                   Appellee.                     §
                                                                  (TC#F-0501614-Q)
                                                 §

                                          OPINION

       Appellant, Tyrone Neal, was convicted of murder and sentenced to forty-two years’

imprisonment, and assessed a $10,000 fine. On appeal, Appellant brings nine issues, which we find

to be without merit. Accordingly, we affirm the trial court’s judgment.

                                        BACKGROUND

       On November 8, 2004, Appellant, his sister (Francis Ford), and his sister’s boyfriend (Tyson

Patterson), were at the apartment of his girlfriend, Tracy Spencer, when Appellant became upset that

Spencer was speaking to Craig Earl, the father of Spencer’s youngest child, on the phone. Mad,

Appellant grabbed the phone and argued with Earl. The apartment’s occupants overheard Appellant

ask Earl “where he wanted to meet up at” and told him to bring a gun. When he finished, Appellant

argued with Spencer. Appellant soon left, but returned with a gun he retrieved from a friend in a

nearby apartment. Upon his return, Appellant argued with Spencer in her bedroom. During the

argument, Spencer, holding her two-year-old son, saw that Appellant was wearing a holster with a

gun. Spencer asked if Appellant was going to shoot her, and Appellant replied, “I’m going to do you

and then I’m going to do myself.” Appellant then took Spencer’s son, opened the door to the
bedroom, and placed him outside. As the argument continued, Appellant took the gun out of the

holster and held it in his hand. Appellant asked if Spencer still wanted to be with him, and Spencer,

scared, replied that she would stay with him. At that point, Appellant told Spencer that he would

not shoot her but he “will shoot that [N-word] in there.” Spencer believed Appellant was referring

to Patterson.

        When the argument between Spencer and Appellant ended, Appellant walked into the living

room where Ford and Patterson were sitting on the couch. Appellant began agitating Ford.

Appellant told Ford that he was “going to deal with anybody who has ever crossed me” tonight.

Ford told Appellant that she did not want to talk to him, but he continued by telling her that she was

“crossing” him. Patterson tried to calm Appellant down. He placed his hand on Appellant and said,

“Let’s go outside and talk.” Appellant told Patterson to take his hands off of him and to leave the

apartment. Patterson responded that he did not know what “beef” Appellant had with him.

Appellant told Patterson that he could go to his car and get his gun. When Patterson refused, the

argument escalated.

        By that point, everyone was yelling loudly, prompting Spencer to call 911; however, she hung

up the phone when she heard Ford screaming. According to Ford, Appellant brandished his gun, and

as she tried to grab it, she fell to the floor. Appellant pointed the gun at her head, but a 911 operator

called the apartment to say that Spencer’s earlier call had been interrupted, and Ford took the call.

Appellant told Ford that he did not care whether she called the police on him, and Patterson told Ford

that they should leave the apartment. Without touching Appellant, Patterson walked away with Ford,

and as they walked by Appellant, Patterson asked what he was “tripping on.” Appellant replied,

“I’m tripping with the world.” Appellant then raised his hand and shot Patterson in the right ear.

        Appellant fled the scene, ditching the gun with the owner. Appellant then went to a friend’s
apartment in the same complex. He hid there until the police later found him under one of the beds.

At the police station, Appellant gave a written statement, asserting that when Patterson put his hand

up in a defensive manner, he raised his arm in a blocking fashion, and the gun fired. However,

Appellant did not deny that he got into arguments with, and displayed a gun to, the occupants in the

apartment. He admitted that he pointed the gun at Ford’s chest and asked her if this was what she

wanted. He also admitted that he ordered Patterson to leave the apartment. Appellant stated he was

“tripping” and “over the edge,” and that he was so aggravated that he screamed out that he was going

to “crush” everyone who had tried to “cross” him since his release from prison. Appellant

acknowledged he was “above and beyond mad.”

                                          DISCUSSION

       Appellant’s first issue asserts that the court erred in refusing to declare a mistrial when the

State, during opening argument at the guilt-innocence phase, informed jurors that punishment was

the more important decision. We review the denial of a motion for mistrial under an abuse-of-

discretion standard. Hawkins v. State, 135 S.W.3d 72, 77 (Tex. Crim. App. 2004). To warrant a

mistrial based on improper argument, the argument must be “so prejudicial that expenditure of

further time and expense would be wasteful and futile.” Id.; see Simpson v. State, 119 S.W.3d 262,

272 (Tex. Crim. App. 2003), cert. denied, 524 U.S. 905 (2004). In making this determination, we

balance the severity of the misconduct (the magnitude of the prejudicial effect of the prosecutor’s

remarks) against curative measures adopted and the certainty of conviction absent the misconduct.

Archie v. State, 221 S.W.3d 695, 700 (Tex. Crim. App. 2007); Hawkins, 135 S.W.3d at 77. As the

jury is presumed to comply with the trial court’s instructions, an instruction to disregard generally

cures any improper statements. Wesbrook v. State, 29 S.W.3d 103, 115-16 (Tex. Crim. App. 2000);

Colburn v. State, 966 S.W.2d 511, 520 (Tex. Crim. App. 1998). Thus, only offensive or flagrant
statements may warrant reversal despite an instruction to disregard. Wilkerson v. State, 881 S.W.2d
321, 327 (Tex. Crim. App. 1994).

       Here, the prosecutor stated:

       And once you hear all the evidence in this phase of the trial, you will understand how
       every element has without a doubt been proved beyond a reasonable doubt. And then
       we can move on to the final phase where the more important decision will need to be
       made regarding punishment.

The defense objected, asserting that the comment was improper, and the trial court sustained the

objection and instructed the jury to disregard it. The trial court denied the defense’s subsequent

motion for a mistrial.

       Appellant compares the prosecutor’s statement to those found reversible in Cherry v. State,

507 S.W.2d 549 (Tex. Crim. App. 1974), and Kelly v. State, 903 S.W.2d 809 (Tex. App.–Dallas

1995, pet. ref’d). In Cherry, the Court found the State’s closing argument harmful when the

prosecutor argued he would not waste the jury’s time, that they should be quick in finding the

defendant guilty, and that the real issue in the case was punishment. Cherry, 507 S.W.3d at 549.

In Kelly, the Court held that the State’s closing argument was improper when the prosecutor argued

that the real reason the case was tried was not to determine the defendant’s guilt or innocence, but

to determine his punishment. Kelly, 903 S.W.2d at 810-11.

       We find the remarks made in Cherry and Kelly distinguishable for three reasons. First, there

could be no question that the prosecutors in those cases were instructing the juries not to be

concerned with guilt when they told them not to waste time in deliberating guilt, or that the case was

not being tried to determine guilt. Cherry, 507 S.W.2d at 549; Kelly, 903 S.W.2d at 811. Here,

despite the prosecutor’s statement that the punishment decision was more important, she did not state

that the determination of guilt was a waste of time, not the real issue, or that it should be decided
quickly. Rather, she stated that “once you hear all the evidence in this phase of the trial, you will

understand how every element has without a doubt been proved beyond a reasonable doubt.” Read

in context, the comment did not encourage the jurors to ignore their duties to decide guilt or

innocence, but rather that the State’s case was so strong that the jury would agree without any

difficulty that the State, after presenting the evidence, had established guilt beyond a reasonable

doubt.

         Second, the comments in Cherry and Kelly were made in closing arguments, just before the

jury retired to deliberate guilt or innocence. Cherry, 507 S.W.2d at 549; Kelly, 903 S.W.2d at 811.

Here, the single remark, which was never alluded to again, was made at the beginning of the trial,

before the presentation of evidence, and additional closing arguments followed that focused the

jury’s attention on the importance of its duty in deliberating guilt.

         Finally, the trial courts in Cherry and Kelly overruled the defendants’ objections to the

improper argument. Cherry, 507 S.W.2d at 549; Kelly, 903 S.W.2d at 811. Here, the trial court not

only sustained the objection to the opening statement, but also gave a prompt jury instruction to

disregard.

         Given the context of the comment and when it was given, we find the prompt instruction to

disregard sufficient to cure any error.         See White v. State, 910 S.W.2d 630, 634 (Tex.

App.–Beaumont 1995, no pet.); Calderon v. State, 847 S.W.2d 377, 380-81 (Tex. App.–El Paso

1993, pet. ref’d). Failing to see how the prosecutor’s statement was so “offensive or flagrant” such

that a mistrial was warranted, we hold the trial court did not abuse its discretion by overruling the

defense’s motion for mistrial. Appellant’s first issue is overruled.

         In his second issue, Appellant asserts that the evidence is factually insufficient to support his

murder conviction, arguing the murder was an unintentional accident. We disagree.
          In examining the factual sufficiency of the evidence, we review all the evidence presented,

both State and defense, in a neutral light, favoring neither party. Clewis v. State, 922 S.W.2d 126,

129-30 (Tex. Crim. App. 1996). Evidence may be factually insufficient if it is so weak that it would

clearly be wrong and manifestly unjust for the verdict to stand, or “the adverse finding is against the

great weight and preponderance of the available evidence.” Johnson v. State, 23 S.W.3d 1, 11 (Tex.

Crim. App. 2000). However, we cannot conclude that a conviction is clearly wrong or manifestly

unjust simply because, on the amount of evidence admitted, we would have voted to acquit had we

been on the jury. Watson v. State, 204 S.W.3d 404, 417 (Tex. Crim. App. 2006). Nor may we

declare that a conflict in the evidence justifies a new trial simply because we disagree with the jury’s

resolution of that conflict. Watson, 204 S.W.3d at 417. Rather, to find the evidence factually

insufficient, we must be able to say, with some objective basis in the record, that the great weight

and preponderance of the evidence contradicts the jury’s verdict. Id. In conducting our review, we

afford due deference to the jury’s determinations of witness credibility and weighing of evidence.

Johnson, 23 S.W.3d at 8-9; Torres v. State, 141 S.W.3d 645, 662 (Tex. App.–El Paso 2004, pet.

ref’d).

          Turning to the facts of this case, we believe the jury could have rationally found Appellant

intentionally or knowingly caused Patterson’s death, or intended to cause serious bodily injury and

committed an act clearly dangerous to human life that caused Patterson’s death. TEX . PENAL CODE

ANN . § 19.02(b)(1), (b)(2) (Vernon 2003). The record reflects that Appellant was angry, left the

apartment, and returned with a gun. He argued with the persons in the apartment and threatened to

murder Earl, Spencer, Patterson, and himself. As the parties yelled loudly, Appellant brandished a

gun and pointed it at Ford’s head. Appellant was “above and beyond mad” and was going to “crush”

anyone who “crossed” him. The dangerous nature of the situation was apparent from the loud
yelling, the unholstered gun, and the call to 911 for help. As Appellant continued to argue with Ford

and Patterson, he held the gun in his right hand. When Ford and Patterson tried to leave, Appellant

simply raised his arm and shot Patterson in the head. After the shooting, Appellant fled the scene

and ditched the gun and hid. This, we find, was factually sufficient evidence. See Bigby v. State,

892 S.W.2d 864, 884 (Tex. Crim. App. 1994) (noting that evidence of flight shows a consciousness

of guilt of the crime for which the defendant is on trial), cert. denied, 515 U.S. 1162, 115 S. Ct. 2617,

132 L. Ed. 2d 860 (1995); Moreno v. State, 755 S.W.2d 866, 868-69 n.3 (Tex. Crim. App. 1988) (the

use of a deadly weapon constitutes more than a “mere modicum” of evidence showing intent to kill);

Jefcoat v. State, 644 S.W.2d 719, 725 (Tex. Crim. App. 1982) (use of gun created a presumption that

defendant intended to cause another’s death).

        Appellant emphasizes his version of the events, that is, that the gun fired accidentally during

a struggle, to seemingly defeat the mens rea requirement and claim the evidence was factually

insufficient. But the jury, as the sole judge of the credibility of the witnesses and the weight to assess

their testimony, was entitled to reject Appellant’s version. Chambers v. State, 805 S.W.2d 459, 461

(Tex. Crim. App. 1991) (the jury may “believe all, some, or none of the [witnesses’] testimony”).

The evidence is not insufficient simply because the fact finder accepts the State’s version of the case

as true and rejects that of the defense. Turro v. State, 867 S.W.2d 43, 47 (Tex. Crim. App. 1993);

Russell v. State, 665 S.W.2d 771, 776 (Tex. Crim. App.1983). After reviewing all the evidence in

the record, we cannot say that the evidence supporting the conviction was outweighed by contrary

proof. Accordingly, we hold the evidence factually sufficient to support Appellant’s conviction for

murder and overrule Appellant’s second issue.

        Appellant’s third issue contends that the trial court erred by denying his motion to suppress

his written statement when he was emotionally distraught at the time it was given, rendering the
statement involuntary. However, Appellant did not raise his involuntary, emotionally-distraught

claim in the trial court below. Rather, Appellant only made a general involuntariness objection to

his statement under the Fourth, Fifth, and Fourteenth Amendments at the motion-to-suppress hearing

and later at trial. Although Appellant did not explain those generalized objections, it was clear, at

the motion-to-suppress hearing, that Appellant focused on when he was advised under Miranda,1

whether he understood those rights, and whether he asked to see an attorney. Because Appellant’s

emotionally-distraught complaint was never presented to the trial court, nor does it comport with his

objections at trial, we find Appellant has failed to preserve his third issue for our review. See TEX .

R. APP. P. 33.1 (to preserve a complaint for appellate review, the complaint must be presented to and

ruled upon by the trial court); Gallo v. State, 239 S.W.3d 757, 763 (Tex. Crim. App. 2007) (holding

appellant’s general trial objection, in comparison with those lodged on appeal, were not sufficiently

specific to preserve any error); Heidelberg v. State, 144 S.W.3d 535, 537 (Tex. Crim. App. 2004)

(holding that the complaint made on appeal must comport with the complaint made in the trial court

or the error is forfeited). Appellant’s third issue is overruled.

       In his fourth issue, Appellant asserts that the trial court erred by failing to instruct the jury

to disregard the prosecutor’s question concerning why his probation was revoked. The question was

posed during Appellant’s cross-examination. Appellant did not answer the question but instead

raised an improper-impeachment objection, and the trial court sustained the objection. However,

the trial court denied Appellant’s request for an instruction to disregard.

       The Court of Criminal Appeals has held that the “grounds for a probation revocation may not

be raised for impeachment purposes at trial.” Brown v. State, 692 S.W.2d 497, 500-01 (Tex. Crim.

App. 1985), citing Cross v. State, 586 S.W.2d 478, 481 (Tex. Crim. App. 1979). The State does not

       1
           See Miranda v. Arizona, 384 U.S. 436, 478-79, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
contest that the trial court erred in sustaining the objection; rather, it contends that any error was

harmless and did not prejudice the jury. Both parties agree that our analysis is guided by Rule

44.2(b) of the Texas Rules of Appellate Procedure, which provides that any nonconstitutional error

that does not affect a substantial right must be disregarded. TEX . R. APP . P. 44.2(b). Factors we may

consider include the severity of the misconduct, the measures adopted to cure the misconduct, and

the certainty of conviction absent the misconduct. See Mosley v. State, 983 S.W.2d 249, 259 (Tex.

Crim. App. 1998).

       The mere asking of an improper question will not constitute reversible error unless the

question results in obvious harm to the accused. Brown, 692 S.W.2d at 501; Yarbrough v. State, 617
S.W.2d 221, 228 (Tex. Crim. App. 1981). Though the State’s question was improper, the trial court

quickly sustained the objection, leaving the question unanswered, and stopped any further inquiry

into the subject. See Richard v. State, 830 S.W.2d 208, 215 (Tex. App.–Houston [14th Dist.] 1992,

pet. ref’d) (stating unanswered question did not inject new facts into trial). Further, after reviewing

the evidence, we find overwhelming evidence of guilt; thus, the conviction was certain even if the

prosecutor never posed the question. See Vanderbilt v. State, 629 S.W.2d 709, 724 (Tex. Crim. App.

1981) (average jury would not have found the State’s case significantly less persuasive had the

question not been asked). In short, we do not find the prosecutor’s question had a “substantial and

injurious effect or influence in determining the jury’s verdict.” See King v. State, 953 S.W.2d 266,

271 (Tex. Crim. App. 1997). Issue Four is overruled.

       Appellant’s fifth issue contends that the trial court erred by denying his requested instruction

on the lesser-included offense of criminally-negligent homicide. A defendant is entitled to an

instruction on a lesser-included offense if: (1) proof of the charged offense includes the proof

required to establish the lesser-included offense; and (2) there is some evidence in the record that
would permit a jury rationally to find that, if the defendant is guilty, he is guilty only of the lesser

offense. Ferrel v. State, 55 S.W.3d 586, 589 (Tex. Crim. App. 2001); Trujillo v. State, 227 S.W.3d
164, 168 (Tex. App.–Houston [1st Dist.] 2006, pet. ref’d). In assessing whether a defendant is

entitled to a lesser-included instruction, we review all the evidence presented at trial. Jackson v.

State, 248 S.W.3d 369, 371 (Tex. App.–Houston [1st Dist.] 2007, pet. ref’d).

        “Criminally negligent homicide is a lesser included offense of murder . . . .” Saunders v.

State, 840 S.W.2d 390, 391 (Tex. Crim. App. 1992); Jackson, 248 S.W.3d at 371. Therefore, we

need only determine whether some evidence exists to show Appellant was guilty only of criminally-

negligent homicide. See Ferrel, 55 S.W.3d 589. “The key to criminal negligence is the failure of

the actor to perceive the risk created by his conduct.” Jackson, 248 S.W.3d at 371. Merely because

an actor did not intend the result does not necessarily entitle him to a jury instruction on criminally-

negligent homicide. Trujillo, 227 S.W.3d at 168.

        Here, the record does not contain evidence that Appellant lacked an awareness of the risk.

See Jackson, 248 S.W.3d at 371-72. Appellant fought with everyone in the apartment including Earl,

who was on the phone. Appellant left the apartment, returned with a gun, and threatened everyone

there that he would kill them. Although the gun was holstered when Appellant first arrived, he soon

brandished it and took aim at Ford. Accordingly, Appellant’s acts of retrieving the gun, threatening

the lives of the occupants in the apartment, unholstering and aiming the gun at Ford, and

continuously escalating arguments with every occupant in the apartment was more than sufficient

to show Appellant was “not only aware of the risk posed by the weapon, but [was] choosing to

exploit that risk.” See Jackson, 248 S.W.3d at 372; see also Thomas v. State, 699 S.W.2d 845,

850-52 (Tex. Crim. App. 1985) (holding that claim of accidental discharge does not necessarily raise

an issue of criminally-negligent homicide). In other words, there was no evidence showing
Appellant was only guilty of criminally-negligent homicide, and as such, the trial court did not err

by refusing to instruct the jury on the same. We overrule Appellant’s fifth issue.

       In his sixth issue, Appellant contends that the trial court erred by refusing to submit his jury

instruction on the voluntariness of his written statement, which provided as follows:

       [Y]ou are instructed that unless you believe from the evidence beyond a reasonable
       doubt that the alleged confession or statement introduced into evidence was freely
       and voluntarily made by the Defendant without compulsion or persuasion, or if you
       have a reasonable doubt, you shall not consider such alleged statement or confession
       for any purpose nor any evidence obtained as a result thereof.

Appellant does not challenge the court’s general instruction on voluntariness, nor the court’s more

specific instruction based on the facts presented. Those instructions provided:

       You are instructed that under our law a confession of a defendant made while the
       defendant was in jail or other place of confinement or in the custody of an officer
       shall be admissible in evidence if it appears that the same was freely and voluntarily
       made, without compulsion or persuasion, provided, however, that it be made in
       writing and signed by the accused, and show that the accused has been warned prior
       to making such statement or confession, by the person to whom the same is made
       that: (1) he has the right to remain silent and not make any statement at all and that
       any statement he makes may be used against him at his trial; and (2) any statement
       he makes may be used as evidence against him in court; and (3) he has the right to
       have a lawyer present to advise him prior to and during any questioning; and (4) he
       may have his own lawyer, or, if he is unable to employ a lawyer, he has the right to
       have a lawyer appointed to advise him prior to and during any questioning; and (5)
       he has the right to terminate the interview or questioning at any time.

       You are instructed that a promise will render a confession “involuntary” if it is (1)
       of some benefit to the accused (2) positive (3) made or sanctioned by a person in
       authority, and (4) of such a character as would likely influence the accused to speak
       untruthfully. So, in this case, if you find from the evidence, or if you have a
       reasonable doubt thereof, that prior to the time the defendant gave the alleged
       statement or confession to Detective Ahearn, if he did give it, the said Detective
       Ahearn promised to give TYRONE DWIGHT NEAL the telephone number of his
       father and that such promise if made would likely influence TYRONE DWIGHT
       NEAL to speak untruthfully, then you will wholly disregard the alleged statement or
       confession and not consider it for any purpose nor any evidence obtained as a result
       thereof.

Appellant merely argues that his additional general instruction was a correct statement of the law and
should have been included, as well.

       Generally, when evidence from any source raises a defensive issue and the defendant properly

requests a jury charge on that issue, the trial court must submit it to the jury. Muniz v. State, 851
S.W.2d 238, 254 (Tex. Crim. App. 1993), citing Moore v. State, 574 S.W.2d 122, 124 (Tex. Crim.

App. 1978). The trial court must instruct the jury to disregard illegally obtained evidence if the

defendant raises a fact issue concerning the manner in which the evidence was obtained and requests

the instruction. Thomas v. State, 723 S.W.2d 696, 707 (Tex. Crim. App. 1986). The evidence which

raises the issue may be strong, weak, contradicted, unimpeached, or unbelievable. Muniz, 851
S.W.2d at 254, citing Sanders v. State, 707 S.W.2d 78, 80 (Tex. Crim. App. 1986).

       Article 38.22 of the Code of Criminal Procedure governs the admissibility of an accused’s

custodial statement, providing that it may only be admitted if it was voluntary. TEX . CODE CRIM .

PROC. ANN . art. 38.22, § 3 (Vernon 2005). Once the voluntariness of a statement is raised, the trial

court is required to give a voluntariness instruction. See Oursbourn v. State, 259 S.W.3d 159, 176

(Tex. Crim. App. 2008). However, the law only requires a general instruction on voluntariness in

accordance with the statute. Dinkins v. State, 894 S.W.2d 330, 352-53 (Tex. Crim. App. 1995);

Mendoza v. State, 61 S.W.3d 498, 505 (Tex. App. – San Antonio 2001), aff’d, 88 S.W.3d 236 (Tex.

Crim. App. 2002). Fact-based instructions should be excluded. Mendoza, 88 S.W.3d at 240.

       Assuming Appellant raised the voluntariness of his confession simply because he claimed

the detective would not give him the piece of paper with his father’s phone number on it until after

he gave a statement, the trial court did not err by refusing to include his requested voluntariness

instruction in the charge. The law merely required that the court give an instruction on the general

law of voluntariness, which it did. Dinkins, 894 S.W.2d at 352-53; Mendoza, 61 S.W.3d at 505.

And even if the court was required to give an additional general instruction on voluntariness like the
one Appellant proposed, we note that the trial court went one step further and gave a fact-based

instruction for the jury to determine whether to consider his statement. Although Appellant’s general

instruction would have been preferred over the fact-based instruction given, the latter instruction was

to Appellant’s benefit, and Appellant seemingly recognizing this fails to challenge that instruction

on appeal. We simply fail to see how an additional general instruction on voluntariness when

Appellant already received a general and a specific, fact-based instruction on voluntariness could

possibly result in reversible error. See Warner v. State, 245 S.W.3d 458, 461 (Tex. Crim. App.

2008) (noting that when a defendant fails to object to error in the court’s charge, he must show

egregious harm). Having received more than he was entitled to, the trial court did not err in failing

to include an additional, general instruction on voluntariness. See, e.g., Barber v. State, 511 S.W.2d
937, 941 (Tex. Crim. App. 1974) (when proof of a prior conviction has been admitted, the court,

absent a request from the defendant, may charge the jury that the testimony was admitted, not as

proof of defendant’s guilt of the crime charged, but only as it may affect his credibility as a witness,

and when such charge, as given was beneficial to the defendant, there is no harm). We overrule

Appellant’s sixth issue.

        Appellant’s seventh issue contends that the application paragraphs in the jury charge violated

his rights to an unanimous verdict. The indictment, in two paragraphs, alleged Appellant committed

murder. The first charged murder as intentionally or knowingly causing death, and the second

charged murder as causing death by committing an act clearly dangerous to human life with intent

to cause serious bodily injury. The jury charge tracked the indictment accordingly, but the verdict

form simply stated that the jury found Appellant guilty of murder as charged in the indictment.

        The law requires that a jury must not only reach a unanimous verdict, but also agree that the

defendant committed one specific crime. See Stuhler v. State, 218 S.W.3d 706, 716-19 (Tex. Crim.
App. 2007); Ngo v. State, 175 S.W.3d 738, 745 (Tex. Crim. App. 2005). However, that does not

mean that the jury must unanimously find that the defendant committed the crime in one specific

way or even with one specific act. See, e.g., Jefferson v. State, 189 S.W.3d 305, 312 (Tex. Crim.

App. 2006). In Schad v. Arizona, 501 U.S. 624, 111 S. Ct. 2491, 115 L. Ed. 2d 555 (1991), the

Supreme Court explained that when the actus reus was murder, the jurors simply had to agree that

the defendant had committed that crime. Id. at 630. The jury did not have to be unanimous on

whether the defendant murdered with premeditation or in the course of committing a robbery. Id.

at 631. To the contrary, the focus was on whether he committed the murder, not on how the murder

was committed. Id. at 631-32; accord Ngo, 175 S.W.3d at 745-46.

       Here, the indictment provided two different means of committing the same offense, that is,

a single offense of murder with different method and means possibilities. The jury was instructed

to convict Appellant of murder if they found he intentionally or knowingly caused Patterson’s death,

or intended to cause serious bodily injury and committed an act clearly dangerous to human life that

caused Patterson’s death. TEX . PENAL CODE ANN . § 19.02(b)(1), (b)(2) (Vernon 2003); see also

Lugo-Lugo v. State, 650 S.W.2d 72, 80 (Tex. Crim. App. 1983) (murder is “committed when the

conscious objective or desire of the perpetrator was to cause death or where the perpetrator was

aware that his conduct was reasonably certain to cause death”). Appellant argues that murder under

19.02(b)(1) or 19.02(b)(2) are different offenses, requiring juror unanimity for each. However, the

Court of Criminal Appeals has consistently held that the subsections of section 19.02(b) provide

alternative methods or means of committing the same offense. See Aguirre v. State, 732 S.W.2d
320, 326 (Tex. Crim. App. 1987) (op. on reh’g) (determining that the indictment did not allege

different offenses, but only alleged different ways of committing the same offense); Jefferson, 189
S.W.3d at 311 (clarifying that the statute establishes different modes or means by which a single
offense may be committed). Thus, the submission of the general verdict was proper because the

“indictment did not allege different offenses but only alleged different ways of committing the same

offense . . . .” Aguirre, 732 S.W.2d at 325-26.

       In short, whether Appellant intentionally caused Patterson’s death, or whether Appellant

intended to cause Patterson serious bodily injury and committed an act clearly dangerous to human

life that caused Patterson’s death, only a single crime of murder was committed. See Jefferson, 189
S.W.3d at 311 (quoting State v. Johnson, 243 Wis. 2d 365, 627 N.W.2d 455, 459-60 (Wis. 2001),

cert. denied, 534 U.S. 1043, 122 S. Ct. 621, 151 L. Ed. 2d 543 (2001)) (discussing that jury

“‘unanimity is generally not required on the alternate modes or means of commission’” of an

offense); Kitchens v. State, 823 S.W.2d 256, 258 (Tex. Crim. App. 1991) (explaining that the

unanimity requirement is not violated when the jury has the option of choosing between alternate

modes of commission); Aguirre, 732 S.W.2d at 326; Yost v. State, 222 S.W.3d 865, 877 (Tex.

App.–Houston [14th Dist.] 2007, pet. ref’d); Garcia v. State, 246 S.W.3d 121, 141-42 (Tex.

App.–San Antonio 2007, pet. ref’d). As such, the trial court’s charge did not authorize a non-

unanimous verdict, and we therefore overrule Appellant’s seventh issue.

       In his eighth issue, Appellant contends that because the trial judge did not orally pronounce

a fine during sentencing, the fine entered in the court’s judgment should be deleted. The State

disagrees, arguing that the oral pronouncement was ambiguous, and that once the jury’s verdict, the

court’s pronouncement, and the written judgment are read together, the fine should not be deleted

from the judgment.

       A “sentence” is the part of the judgment ordering the punishment to be executed as

prescribed by law. See TEX . CODE CRIM . PROC. ANN . art. 42.02 (Vernon 2006). A fine, when

assessed, is part of the sentence and must be included in the oral pronouncement of the sentence.
See TEX . CODE CRIM . PROC. ANN . art. 42.03, § 1(a) (Vernon Supp. 2009). Where a conflict exists

between the oral pronouncement and written memorialization of the sentence, the oral

pronouncement controls. See Coffey v. State, 979 S.W.2d 326, 328 (Tex. Crim. App. 1998).

However, when the pronouncement is ambiguous, the jury’s punishment verdict, the court’s

pronouncement, and the written judgment should be read together in an effort to resolve the

ambiguity. See Aguilar v. State, 202 S.W.3d 840, 843 (Tex. App.–Waco 2006, pet. ref’d); Stinson

v. State, No. 05-07-01236-CR, 2009 WL 1267348, at *7 (Tex. App.–Dallas May 8, 2009, no pet.)

(op., not designated for publication).

       In this case, the following colloquy occurred once the jury reached its punishment verdict:

       JUDGE:          [Madame Foreman], has the jury reached a verdict?

       FOREMAN: Yes, ma’am.

       JUDGE:          And is that verdict: We, the jury, find that all of the allegations set out
                       in enhancement paragraph one of the indictment are true and we
                       assess the punishment of the Defendant at confinement in the
                       Institutional Division of the Criminal Justice System for 42 years and
                       assess a fine of $10,000?

       FOREMAN: Yes, Your Honor.

       JUDGE:          If that is the verdict of each of you, please raise your right hands. Let
                       the record reflect that all hands are raised.

                       Mr. Neal, will you please stand. The jury having found you guilty
                       and assessed punishment, is there any legal reason why your client
                       should not be sentenced?

       COUNSEL:        There’s no legal reasons.

       JUDGE:          Mr. Neal, it is therefore ordered, judged and decreed of this Court that
                       you be taken by the sheriff of Dallas County, and by her safely held
                       and transferred to a receiving agent of the Institutional Division of the
                       Criminal Justice Division. And you shall be kept there for 42 years
                       or until your sentence is otherwise discharged according to law. Your
                       sentence is imposed to start today, February the 23rd, 2007. However,
                       you will be given credit for all the time that you’ve spent waiting in
                       the Dallas County Jail.

       We find the court’s oral pronouncement of the sentence ambiguous. Immediately prior to

pronouncement of the sentence, the court questioned the jury whether their verdict was 42 years

confinement and a $10,000 fine. Further, when asking if there was any legal reason why Appellant

should not be sentenced, the court stated that the jury “found you guilty and assessed punishment.”

It was clear that the court intended to sentence Appellant in accordance with the jury’s verdict as the

court immediately proceeded to orally pronounce the sentence, and its subsequent written judgment

reflected the fine assessed. The court merely failed to include all aspects of the sentence, namely,

the fine, when it orally pronounced Appellant’s sentence. Under the facts of this case, we hold that

when the jury’s verdict, oral pronouncement, and written judgment are read together, resolution

requires that the fine be included in the judgment. Aguilar, 202 S.W.3d at 843; Stinson, 2009 WL
1267348, at *7. Appellant’s eighth issue is overruled.

       In his final issue, Appellant argues that the combined effect of all of the errors set forth in

his previous issues warrants giving him a new trial. However, we have found no merit in any of the

arguments raised. Although a number of errors may be found harmful in their cumulative effect,

non-errors, in their cumulative effect, cause no reversible error. See Chamberlain v. State, 998
S.W.2d 230, 238 (Tex. Crim. App. 1999); Ozuna v. State, 199 S.W.3d 601, 613 n.7 (Tex.

App.–Corpus Christi 2006, no pet.) (finding there was no cumulative error in context of ineffective-

assistance-of-counsel claim). Accordingly, Appellant’s final issue is overruled.

                                          CONCLUSION

       Having overruled Appellant’s issues, we affirm the trial court’s judgment.
January 13, 2010                              GUADALUPE RIVERA, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)